DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 3 is objected to because of the following informalities:  In claim 3, “the power source” should be --a power source--, since, though power being input was previously claimed, no element called a power source was previously claimed.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motl, U. S. Patent 5,328,419.

Motl shows a planetary speed-change mechanism 10 in figure 2 (schematically in figure 5).
	Shaft 28 is an output shaft (col. 3, line 39).
	A transmission module, which is mounted on the output shaft 28, comprises a driving roller 70 that is operable to drive the output shaft 28 in a single direction.
	At least one speed-up module, which is mounted on the output shaft 28, comprises a connecting gear 84, a planet speed-change wheel assembly 86/116/118, a speed step-up gear 94, and an arrestor assembly 132/134.  The connecting gear 84, which is integral with shaft 64, is rotatably mounted through bearings 69 and 71 on the output shaft 28 and is in operative coupling with the driving roller 70 (col. 4, lines 3-5 and 25-26).  The speed step-up gear 94 is fixedly mounted to one end of the output shaft 28.  The planet speed-change wheel assembly 86/112 comprises at least one speed-change gear 112, each of the at least one speed-change gear 112 comprising a small-diameter toothed portion 116 in mating engagement with the connecting gear 84 and a large-diameter toothed portion 118 in mating engagement with the speed step-up gear 94.
	In a low-speed position, the planet speed-change wheel assembly 86/112 is in idling rotation as being set in an orbiting motion so that an input power is supplied through the driving roller 20 to drive the output shaft 28 in the single direction.  Column 6, lines 48-65 describes 
(claim 1)

As shown in figure 2, the output shaft 28 comprises a shaft expansion section (in the region of radial passage 160), the driving roller 70 is mounted by means of a one-way shaft assembly 67/64 to the shaft expansion section, and the driving roller 70 is formed, in a center thereof, with a shaft compartment in which the one-way shaft assembly 67/64 is arranged, so that the driving roller 70 is operable to drive the output shaft 28 in the single direction and is in idling operation in an opposite direction.
(claim 2)


(claim 3)

	The driving roller 70 is formed, in a center thereof, with an engaging portion 72 (splines), with which an engaging portion of the connecting gear 84 (integral with shaft 64) of the speed step-up module is in mating engagement to have the connecting gear 84 and the driving roller 70 moving in synchronization with each other.
(claims 4 and 5)

	The connecting gear 84 has an outer circumference that is formed with a large-diameter toothed portion with which the small-diameter toothed portion 116 of the speed change gear 112 of the planet speed-change wheel assembly 86/112 is in mating engagement, and the speed step-up gear 94 has a diameter that is smaller than a diameter of the large-diameter toothed portion 118 of the speed-change gear 112 in order to achieve driving the output shaft 28 with a stepped-up speed.
(claim 6)

The speed-change gear 112 of the planet speed-change wheel assembly 86/112 is rotatably mounted on a wheel frame 86.  The wheel frame 86 comprises at least two mounting pillars each of which has two ends to each of which a frame plate is mounted to receive the output shaft 28 to extend through a center of the frame plate.  The wheel frame 86 includes a plate portion 88 and a cup portion 96.  The cup portion 96 has a forward wall, which carries 
(claims 8 and 11)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motl in view of Lower, U. S. Patent 4,281,565.

	Motl discloses a planetary speed-change mechanism as discussed in the rejections of claims 8 and 11 above, but does not disclose that the arrestor assembly includes a disc plate fixed to one side of the wheel frame with a caliper as a stopping member.

Lower discloses a planetary speed-change mechanism 10 similar to that of Motl in that it includes an output shaft 50, an input connecting gear 84, a planet speed-change wheel assembly 

The arrestor assembly 110/112 comprises a disc plate 110 fixedly mounted to one side of the wheel frame (frame plate 94) of the planet speed-change wheel assembly 40 and a stopping member 112 arranged on a circumference of the disc plate 110 to selectively stop rotation of the disc plate 110 so as to simultaneously stop the orbiting motion of the speed-change gear 70 of the planet speed-change wheel assembly 40 relative to the output shaft 50.  
(claims 9 and 12)

	The stopping member 112 of the arrestor assembly 110/112 comprises a caliper 112.
(claims 10 and 13)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the arrestor a caliper stopping member on a circumference of a disc plate fixedly mounted to one side of the wheel frame of Motl in view of Lower because such an arrangement of an arrestor assists in creating a mechanism that is “easily fabricated and assembled, and which can be conveniently serviced in the field” (Lower, col. 1, lines 46-49), allows for a mounting of the arrestor conducive to cooling of the arrestor, and positions the arrestor so that it may be arranged and used without adding windage in the mechanism lubricant .

Allowable Subject Matter

Claims 7 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

CN 106594239 (Sun) April 2017 - a gearing mechanism using a disc brake with caliper, which provides symmetrical brake actuation to "ensure stable and perfect function."

Each of the following discloses a planetary speed-change transmission including an output shaft, a connecting gear, a planet speed-change wheel assembly, a speed step-up gear, an arrestor assembly to selectively stop orbiting motion of the planet speed-change wheel assembly, and a one-way shaft assembly between an input member and the output shaft:

U. S. Patent 2,269,020 (Hayes) January 1942.

U. S. Patent 4,862,770 (Smith) September 1989 - fig. 2 shows a wheel frame with a pillar and two frame plates.
U. S. Patent 5,139468 (Churchill et al.) August 1992.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659